Citation Nr: 1729014	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2014, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his PTSD.  Specifically, the Board directed the examiner to provide a Global Assessment of Functioning (GAF) score.  Following the remand, the Veteran was afforded a June 2016 VA examinations in connection with his claim.  However, the examiner did not provide a GAF score.  As such, there was not compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) no longer utilizes the GAF scale.  Nevertheless, as this issue was certified to the Board before August 4, 2014, the examiner should have considered the DSM-IV criteria instead of the DSM-5 criteria.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board notes that the June 2016 VA examination report is also internally inconsistent and does not clearly indicate the current symptoms associated with PTSD.  In pertinent part, in one instance the examiner indicates that the Veteran has no other diagnosed mental disorders other than PTSD and, in another instance, states that the Veteran's depression is not related to military service.  Further, while the examiner states that depression is not related to military service, she contradicts herself again by finding that the Veteran's PTSD is characterized by symptoms of depression.  

In light of the foregoing, remand is warranted for a new VA examination to assess the severity of the Veteran's PTSD and clarify the symptoms associated with that disability. 

The issue of entitlement to a TDIU is also remanded as inextricably intertwined with the remanded issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for a VA psychological examination to assess the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examiner is instructed to perform the following:

a)  Identify all current manifestations of the Veteran's PTSD-and discuss symptoms and the current degree of occupational and social functioning associated with this disorder.  

b)  Provide a GAF score with an explanation of the significance of the score assigned.  

c)  Identify all diagnoses of psychiatric disorders the Veteran currently has.  For each diagnosed psychiatric disorder (other than PTSD), to include, but not limited to, depression, the examiner should discuss the specific symptoms and impairments attributed to each diagnosed disorder.  

d)  The examiner should attempt to differentiate, if possible, the symptoms and impairment attributable to the Veteran's PTSD from that attributable to other diagnosed psychiatric disorders.  If the examiner is unable to differentiate between symptomatology of PTSD and any other currently diagnosed nonservice-connected psychiatric disorder, the examiner should so explicitly state. 

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond. Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

